Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered August 6, 2015 in a proceeding pursuant to Election Law article 16. The order granted the petition in part and ordered the Niagara County Board of Elections to strike respondent Michael Asklar’s name from the ballot for the 2015 primary and general elections as a Democratic Party candidate for the office of Niagara County Legislator, Seventh District.
It is hereby ordered that the order so appealed from is affirmed without costs for reasons stated in Matter of Angletti v Morreale (131 AD3d 808 [2015]).
All concur except Scudder, P.J., and Valentino, J., who dissent and vote to reverse the order insofar as appealed from and dismiss the petition in its entirety for reasons stated in the dissenting memorandum in Matter of Angletti v Morreale (131 AD3d 808 [2015]).
Present — Scudder, P.J., Lindley, Sconiers, Valentino and DeJoseph, JJ.